Name: 1999/363/EC: Commission Decision of 3 June 1999 on protective measures with regards to contamination by dioxins of certain animal products intended for human or animal consumption (notified under document number C(1999) 1500) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  health;  animal product;  deterioration of the environment
 Date Published: 1999-06-04

 Avis juridique important|31999D03631999/363/EC: Commission Decision of 3 June 1999 on protective measures with regards to contamination by dioxins of certain animal products intended for human or animal consumption (notified under document number C(1999) 1500) (Text with EEA relevance) Official Journal L 141 , 04/06/1999 P. 0024 - 0026COMMISSION DECISIONof 3 June 1999on protective measures with regards to contamination by dioxins of certain animal products intended for human or animal consumption(notified under document number C(1999) 1500)(Text with EEA relevance)(1999/363/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 9(4) thereof,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animal and products with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 10(4) thereof,(1) Whereas on 27 May 1999, the Belgian authorities have informed the Commission of a case of heavy contamination of compound feedingstuffs with dioxins; whereas these feedingstuffs have been distributed to a considerable number (approximately 25 %) of domestic fowl farms in Belgium beginning after 15 January 1999; whereas the origin of this contamination is not yet ascertained;(2) Whereas beginning from 26 May 1999, the Belgian authorities have put under restriction all the domestic fowl holdings which received these feedingstuffs; whereas the Belgian authorities have prohibited the slaughter of poultry for 1 June 1999 only; whereas, products intended for human or animal consumption derived from animals reared in those farms before that date might be still on the market; whereas at present the Belgium authorities have not yet taken all appropriate measures to ensure that those products are withdrawn from the market;(3) Whereas it appears that this feedingstuff, live animals which were fed with these feedingstuffs and products derived from these animals have been traded to other Member States and third countries;(4) Whereas other animal species may have been fed with these contaminated feedingstuffs, whereas it is necessary to establish a monitoring plan to evaluate the presence of contamination of dioxins in products of animal origin;(5) Whereas the body of toxicological and epidemiological evidence today have led the International Agency for Research on Cancer (IARC) of the World Health Organisation (WHO) to consider TCDD a class 1 carcinogen (highest class in IARC ranking); whereas the WHO has recommended that a Tolerable Daily Intake (TDI) of 1-4pg/Kg bw/day be respected for dioxins; whereas no limits for dioxins contamination have been set for individual commodities and food products; whereas data on background levels of contamination exist; whereas, in the absence of international or community or national limits for dixoins, the data on background levels should be used as reference by the authorities;(6) Whereas Council Directive 92/59/EEC of 29 June 1992 on general product safety has set up the Rapid Alert System(4);(7) Whereas Council Directive 1999/29/EEC of 22 April 1999 on the undesirable substances and products in animal nutrition(5) establishes that feed materials may only be put into circulation in the Community if they are sound, genuine and of merchantable quality;(8) Whereas, in the light of the above, it is necessary to take urgent measures in order to protect consumers' health; whereas, however, it has not yet been possible to trace the exact source of the contamination nor to trace the distribution of all potentially contaminated products thus necessitating the application of such measures to all poultry products of Belgian origin and products produced in other Member States which might have received the same feedingstuffs or poultry products of Belgian origin;(9) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. A. Belgium shall prohibit the placing on the market, including distribution to the final consumer, the trade and the export to third countries, of all the following products intended for human or animal consumption derived from domestic fowl which were reared in Belgium between 15 January 1999 and 1 June 1999:- fresh poultrymeat, as defined by Council Directive 71/118/EEC(6),- mechanically recovered meat,- minced meat and meat preparation, as defined by Council Directive 94/65/EC(7),- meat products and other products of animal origin as defined by Council Directive 77/99/EEC(8),- eggs and eggproducts, as defined by Council Directive 89/437/EEC(9) and products intended for human consumption which contain more than 2 % of eggs and eggproducts,- rendered fats, as referred to by Council Directive 92/118/EEC,- processed animal proteins, as referred to by Council Directive 92/118/EEC,- raw material for the manufacture of animal feedingstuffs, as referred to by Council Directive 92/118/EEC;unless:(i) the products are not derived from animals reared in holdings put under restriction by the Belgian authorities; or(ii) the results of analysis demonstrate that the products are not contaminated with dioxin.B. Belgium shall prohibit the placing on the market, the trade and the export to third countries, of live domestic fowls reared between 15 January 1999 and 1 June 1999 or hatching eggs laid by these animals during that period, unless they have not reared or produced in holdings put under restriction by the Belgian authorities.2. Belgium shall ensure that all the products listed in paragraph 1(A) which do not fulfil the conditions established in paragraph 1(A), point (i) or (ii), are destroyed by means approved by the competent authorities.3. Belgium shall inform immediately the Commission and the Member States, if appropriate in accordance to Directive 92/59/EEC (rapid alert system), and thrid countries who have received the live animals, hatching eggs listed in paragraph 1(B) or products covered by paragraph 2 of this Article.4. Belgium shall investigate:- possible remaining stock of contaminated feedingstuffs, and- possible distribution of contaminated feedingstuffs with dioxins to other farm animals and to other Member States and third countries, andshall inform without delay the Commission and other Member States and concerned third countries of the results of such investigations.5. Belgium shall monitor the level of dioxins in products of animal origin.For this purpose, Belgium shall submit without delay a monitoring plan to the Commission.6. Belgium shall inform the Commission and the Member States on the result of the investigation on the source of the contamination of feedingstuffs by dioxins.Article 2For the purpose of trade, the commercial document or, if appropriate, the veterinary certificate accompanying each consignment of live animals, hatching eggs or products listed in Article 1 must be completed by an official declaration signed by the Belgian competent authority certifying that the live animals or or the products of Belgian origin are in compliance with this Decision.Article 3Member States which received feedingstuffs suspected to be contaminated with dioxins, live animals or hatching eggs which have been reared or produced in holdings put under restriction by the Belgian authorities and/or products on Belgian origin covered by paragrph 2 of Article 1, shall immediately:- carry out an investigation on the distribution of those feedingstuffs and on possible remaining stock,- trace and place under restriction such animals and hatching eggs and products arising therefrom,- trace back all products derived from animals fed with those feedingstuffs and products destined to human or animal consumption which contain those products,- trace back all products of Belgian origin to which this Decision applies and products destined to human or animal consumption containing those products,- ensure that the above products are destroyed by a mean approved by the competent authority, unless it can be proved they are not contaminated with dioxins,- inform immediately the Commission and the Member States, if appropriate in accordance to Directive 92/59/EEC (rapid alert system), and concerned third countries on the findings of their investigation and on the eventual actions taken,- monitor the level of dioxins in products of animal origin.For this purpose, the concerned Member States shall submit without delay a monitoring plan to the Commission.Article 4Commission inspections may be carried out in order to verify the implementation of this Decision.Article 5Member States shall alter the measures they apply to trade in order to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 6This Decision may be reviewed in the light of the results of Commission inspections and of information received by Member States.Article 7This Decision is addressed to the Member States.Done at Brussels, 3 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 395, 30.12.1989, p. 13.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 224, 18.8.1990, p. 20.(4) OJ L 228, 11.8.1992, p. 24.(5) OJ L 115, 4.5.1999, p. 32.(6) OJ L 55, 8.3.1971, p. 23.(7) OJ L 368, 31.12.1994, p. 10.(8) OJ L 26, 31.1.1977, p. 85.(9) OJ L 212, 22.7.1989, p. 87.